Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 12/27/21, the Applicant amended claims 1, 2, 5, 15, 16 and argued claims 1, 5, and 15 previously rejected in the Office Action dated 8/27/21.
In light of the Applicant’s amendments and remarks, the claim objections have been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/21, 12/27/21 and 1/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew, in view of Chandra et al., United States Patent Publication 2017/0093917 A1.
Claim 1:
	Mathew discloses: 
	A method comprising:
responsive to the data subject visiting the particular website:
determining, by computing hardware, a geo-location of a computing device being used by the data subject to interact with the particular website (see paragraphs [0006] and [0064]). Mathew teaches determining a location of the data subject when the data subject is interacting with the particular website;
determining, by the computing hardware, a data subject consent parameter based at least in part on a privacy law related to the website parameter and the geo-location of the data subject, wherein the data subject consent parameter identifies a data processing consent required from the data subject in order for the website cooked to be able to capture the data subject information for the data subject (see paragraphs [0036]-[0040], [0069]-[0072] and [0085]). Mathew teaches determining the one or more data subject content parameters based on the website parameters data subject. A unique ID/parameter is assigned for the user. Mathew also teaches determining the consent based on privacy law ;
generating a custom consent interface for the data subject based at least in part on the data subject consent parameter (see paragraph [0040]). Mathew teaches if the requested user-specific information is not included in the user profile, central server may provide a consent UI to the user via a browser of client computer system; and 
providing the custom consent interface for display to the data subject, wherein the custom consent interface is configured for prompting the data subject to provide the data processing consent (see paragraph [0040]). Mathew teaches if the requested user-specific information is not included in the user profile, central server may provide a consent UI to the user via a browser of client computer system. This consent UI generated includes open fields for the user to enter the requested user-specific information.

Mathew fails to expressly disclose determining a website parameter prior to the user visiting the page, scanning for cookies and determining the category. 

Chandra discloses:
prior to a data subject visiting a particular website, determining a website parameter associated with a particular website (see paragraph [0015]). Chandra teaches prior to the user visiting the webpage, determining website parameter, wherein determining the website parameter associated with the particular website comprises:
scanning the particular website to determine a website cookie that captures data subject information (see paragraph [0015]). Chandra teaches scanning content to determine cookies or tracking available that capture data subject information; and
determining a website category of the particular website based on the website cookie (see paragraph [0028] and [0029]). Chandra teaches the parsing the cookie to determine the category;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew to include explicit and implicit consent for cookies for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Chandra. 

Claim 2:
	Mathew discloses:
generating the custom consent interface for the data subject based at least in part on the data subject consent parameter comprises positioning a request for the data processing consent in a particular location within the custom consent interface (see paragraph [0040] and [0059]). Mathew teaches generating custom consent interface for the data subject and prompting the data subject content via 

Claim 5:
	Mathew discloses:
scanning a particular website, by the computing hardware, from a plurality of different locations (see paragraph [0064]). Mathew teaches scanning content to determine cookies available that capture data subject information for different locations; and
identifying, by the computing hardware, a type of technology available on the particular website for individuals accessing the particular website from each of the plurality of different locations (see paragraphs [0065] and [0088]). Mathew teaches determining attributes/services available based on the location of the data subject when the data subject is interacting with the particular website;

Mathew fails to expressly disclose a database of regulations based on different countries. 

Chandra discloses:
determining, by the computing hardware, based on a global set of databases and the type of technology, a respective consent notice requirement for each of the plurality of different locations (see paragraph [0031]). Chandra teaches ;
wherein the global set of databases comprise a respective set of regulatory requirements that apply within each respective one of the plurality of different locations, and each respective set of regulatory guidance includes a plurality of respective consent notice requirements that must be met when providing any of a plurality of different types of technologies to individuals accessing the website from the respective location (see paragraph [0031]). Chandra teaches databases storing consent requirements when accessing the website from different locations; 
automatically configuring, by the computing hardware, for each of the plurality of different locations, a respective consent interface for the particular website on the respective consent notice requirement, wherein (see paragraph [0006]). Chandra teaches applying and configuring the consent parameters for the multiple locations;
wherein upon receiving, a request from a first user to access the particular website from a first location of the plurality of locations, the first user is prompted to complete the respective consent interface for the first location (see paragraph [0031]). Chandra teaches receiving a request to access a website from a first location and complete a consent to access the content;
upon receiving a response from the first user via the consent interface; and access is provided to the first user to the particular website based on the response (see paragraph [0040]). Mathew teaches generating custom consent 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew to regulation and requirements for different countries for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Chandra. 

Claim 6:
	Mathew discloses:
wherein providing access to the first user based on the response comprises limiting access to the type of technology at the particular website (see paragraph [0059]). Mathew teaches once the user has granted consent, the user is able to interact with the new technology for the particular website. If the user didn’t grant consent permission then the user only has access to a subset of data.

Claim 7:
	Mathew discloses:
identifying the respective consent notice requirement for the first location; configuring the respective consent interface for the first location based on the respect consent notice requirement; identifying the respective consent notice requirement for a second location of the plurality of locations; and configuring the respective consent interface for the second location based on the respective consent notice requirement (see paragraph [0068]). Mathew teaches if the geo-location of the user changes to a second location, then the user must create a new profile and get a new consent.

Claim 8:
	Mathew discloses:
wherein the respective consent notice requirement for the first location is different than the respective consent notice requirement for the second location (see paragraph [0061]). Mathew teaches a first consent interface requirement being different than the second consent interface requirement.

Claim 9:	
	Mathew discloses:
wherein the respective consent notice requirement for the first location comprises a requirement to place a particular interface element in a first position on the respective consent interface (see paragraph [0096]). Mathew teaches the first requirement to place a particular interface elements based on the respective consent. 

Claim 10:	
	Mathew discloses:
wherein the respective consent notice requirement for the second location comprises a requirement to place the particular interface element in a second position on the respective consent interface (see paragraph [0096]). Mathew teaches the second requirement to place a particular interface elements based on the respective consent. 

Claims 11-12:
	Mathew discloses:
wherein the second position comprises a second layer of the respective consent interface; wherein the first position comprises a first layer of the respective consent interface (see paragraph [0085]). Chandra teaches multiple consent interface layers based on the country code elements to be included in the user interface may be at different positions on different layers.  

Claim 13:
	Mathew discloses:
receiving a request from the user to utilize a second type of technology on the particular website; and modifying the respective consent interface in response to the request to utilize the second type of technology on the particular website based on a respective consent notice requirement associated with the second type of technology (see paragraphs [0047], [0078] ad [0079]). Mathew teaches if the user wants Service A/B then certain changes can make the consent UI to be modified so consent can be requested for Service A/B.

Claim 15:
	Mathews discloses:
receiving, by computing hardware, a request to initiate a transaction between an entity and a data subject (see paragraph [0035]). Mathews teaches receiving a request to initiate a transaction between an entity and data subject;
determining, by computing hardware, a location of a computing device being used by the data subject  (see paragraph [0006]). Mathew teaches determining a location of the data subject when the data subject is interacting with the particular website;
determining, by computing hardware, a data subject consent parameter based on a privacy law related to the transaction between the entity and the data subject, the location of the data subject (see paragraphs [0036], [0037] and [0085]). Mathew teaches determining the one or more data subject content parameters based on the website parameters and geo-location of data subject. It is determining if the right parameters are included in the user profile based on the privacy law related to the transaction;
wherein the data subject consent parameter identifies a consent required from the data subject for the entity to process processing data associated with the data subject as part of the transaction (see paragraph [0037]-[0042[). Mathew teaches the data subject consent parameter identifies a consent required from data subject;
determining, by the computer hardware, a user interface attribute based on the data subject consent parameter (see paragraphs [0037]-[0042]). Mathew teaches determining a user interface attribute based on the consent attribute;
generating, by computing hardware, a user interface for consent based on the user interface attribute, the user interface for consent configured for prompting the user to provide the consent for the entity to the process personal data associated with the data subject as part of the transaction (see paragraph [0040]). Mathew teaches generating custom consent interface for the data subject and prompting the data subject content via the interface and receiving consent to access the particular website;
providing, by computing hardware, the user interface for consent for display to the data subject to request the consent (see paragraph [0040]). Mathew teaches providing the consent UI to the data subject content via the interface;
receiving, by computing hardware, a request to process the personal data (see paragraphs [0037]). Mathew teaches receiving a request to process personal data;
in response to receiving the request to process the personal data, determining, by computing hardware, whether the data subject provided the consent via the user interface for consent (see paragraph [0037]). Mathew teaches determining is the data subject provided consent; and
in response to determining that the data subject provided the consent, processing personal data (see paragraph [0037]). Mathew teaches processing the pieces of personal data once consent has been granted.

Claim 16:
	
the transaction involves accessing a website associated with the entity by the data subject (see paragraph [0035]). Mathews teaches accessing a website associated with the entity by the data subject;
generating the user interface for consent comprises:
detecting a plurality of cookies running on the website information (see paragraph [0045]). Mathew teaches scanning content to determine cookies available that capture data subject information; and 
generating the user interface for consent is also based on the plurality of cookies (see paragraphs [0045], [0046] and [0096]). Mathew teaches generating the user interface for consent based on the cookies and location.

Claim 17:
	Mathew fails to expressly disclose implicit/explicit consent for cookies.

	Chandra discloses:
the plurality of cookies comprises a first cookie requiring explicit consent by the data subject and a second cookie requiring implicit consent; and generating the user interface for consent comprises generating the user interface for consent to include a mechanism for capturing the explicit consent by the data subject for the first cookie (see paragraph [0005]). Chandra teaches multiple cookie types and regulations of some countries require an explicit consent from a user before a web server can use cookies while other countries allow implicit consent from a user through a user interface. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew to include explicit and implicit consent for cookies for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Chandra. 

Claim 20:
	Mathew discloses:
wherein the user interface attribute comprises at least one of: a location requirement of a consent interface feature; a first consent level requirement associated with the transaction; and a second consent level requirement associated with the location (see paragraph [0029], [0064], and [0065]). Mathew teaches user interface attributes are selected based on a location requirement.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew, in view of Chandra, in further view of Carpenter, United States Patent No 7424680 B2.
Claim 18:
	Mathew fails to expressly disclose consent to load specific scripts.

	Carpenter discloses:
having the data subject prompted for consent to load specific category of scripts on the website via the user interface for consent; determining, by the computing hardware, whether the user provided the consent to load the specific category of scripts; and in response to determining that the user provided the consent to load the specific category of scripts, allowing, by the computing hardware, the specific category of scripts to load on the website (see column 9 lines 50 – column 10 line 2). Carpenter teaches prompting the user for consent to load specific scripts and if consent is granted, then the script is executed. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew and Chandra to include consent to execute scripts for the purpose of preserving the security of clients accessing control systems, as taught by Carpenter. 

Claim 19:
	Mathew fails to expressly disclose consent to load specific scripts.

	Carpenter discloses:
in response to determining that the user did not provide the consent to load the specific category of scripts, blocking the specific category of scripts from loading on the website (see column 9 lines 50 – column 10 line 2). Carpenter teaches determining that the user did not grant access then continuing to block the execution of certain scripts. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew and Chandra to include consent to execute scripts for the purpose of preserving the security of clients accessing control systems, as taught by Carpenter. 

Response to Arguments
Applicant’s arguments, see REM, filed 12/27/21, with respect to the claims have been fully considered and are persuasive.  The 35 USC 102 rejections of 1, 3, 5-13, 15, 16 and 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/25/22